Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings as filed are accepted.
IDS is considered.

Conclusion
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,367,307.
The instant claims
Patent 307
1. A method for processing images, comprising: 
acquiring a target face image,
 and performing face key point detection on the target face image to acquire a face key point detection result;
 determining a face visible area which is not subject to an occluder and a face invisible area which is subject to the occluder in the target face image; 



and acquiring a target fusion image by fusing a virtual special effect and a face part matched in the target face image based on the face key point detection result, the face visible area and the face invisible area.
1. A method for processing images, comprising: 
acquiring a target face image, 
and performing face key point detection on the target face image; 

acquiring an occlusion mask of the target face image, wherein the occlusion mask is configured to indicate a face visible area which is not subject to an occluder and a face invisible area which is subject to the occluder in the target face image

acquiring a first fusion image by fusing a virtual special effect and a face part matched in the target face image based on a face key point detection result; and generating a second fusion image based on the occlusion mask and the first fusion image.


 Although the claims at issue are not identical, they are not patentably distinct from each other because:
While the instant claim recites “performing face key point detection on the target face image to acquire a face key point detection result”, whereas the Patent does not recite the underline text, the difference is insignificant. The underlined text merely accentuated the result of the performing step, and also the Patent claim does reference “based on a face key point detection result. As such the difference is not patentably significant.
The Patent also further recite generating step for a second fusion image and also acquiring occlusion mask. This difference render the Patent narrower than the claim in scope, thus encompasses all limitations of claim 1 of the instant application.
Claims 10 and 19 are directed to device and CRM to perform similar method steps and thus are rejected by the same reasoning. 
2. The method according to claim 1, wherein said acquiring the target fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result, the face visible area and the face invisible area comprises:
 acquiring a first fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result; and generating the target fusion image based on the face visible area, the face invisible area and the first fusion image.
This claim merely repeats much of limitation of claim 1 and merely states the obvious step of generating. 
Claim 11 and 20 are directed to similar limitation and is addressed by the same reasoning/mapping.
See claim 5 - 5. The method according to claim 1, wherein said acquiring the first fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result comprises: determining the face part matching the virtual special effect; fitting a target location area in the target face image based on the face key point detection result and the determined face part; and acquiring the first fusion image by fusing the virtual special effect and the target location area of the target face image.
3. The method according to claim 2, wherein said generating the target fusion image base on the face visible area, the face invisible area and the first fusion image comprises: retaining the virtual special effect in the face visible area of the first fusion image; and acquiring the target fusion image by drawing the occluder on the face invisible area of the first fusion image in a fashion of being placed on a top layer.
Claim 12 is directed to similar limitation and is addressed by the same reasoning/mapping.
See claim 10 – (...) retaining the virtual special effect in the face visible area of the first fusion image; and acquiring the second fusion image by drawing the occluder on the face invisible area of the first fusion image in a fashion of being placed on a top layer.
4. The method according to claim 2, wherein said determining the face visible area which is not subject to the occluder and the face invisible area which is subject to the occluder in the target face image comprises: 

acquiring an occlusion mask of the target face image, wherein the occlusion mask is configured to indicate the face visible area which is not subject to the occluder and the face invisible area which is subject to the occluder in the target face image; and said generating the target fusion image base on the face visible area, the face invisible area and the first fusion image comprises: generating the target fusion image based on the occlusion mask and the first fusion image.
This claim is merely wordy and redundant,  simply repeats much of itself and the base claim.

Claim 13 is directed to similar limitation and is addressed by the same reasoning/mapping.
See claim 1 of the Patent – “acquiring an occlusion mask of the target face image, wherein the occlusion mask is configured to indicate a face visible area which is not subject to an occluder and a face invisible area which is subject to the occluder in the target face image”
5. The method according to claim 4, wherein said acquiring the occlusion mask of the target face image comprises: acquiring the face visible area and the face invisible area by semantically segmenting the target face image based on an image semantic segmentation model; and generating the occlusion mask of the target face image, wherein in the occlusion mask, pixels taking a first value are configured to indicate the face visible area, and pixels taking a second value are configured to indicate the face invisible area.

Claim 14 is directed to similar limitation and is addressed by the same reasoning/mapping.

See claim 2 of the patent - aid acquiring the occlusion mask of the target face image comprises: acquiring the face visible area and the face invisible area by semantically segmenting the target face image based on an image semantic segmentation model; and generating the occlusion mask of the target face image, wherein in the occlusion mask, pixels taking a first value are configured to indicate the face visible area, and pixels taking a second value are configured to indicate the face invisible area.
6. The method according to claim 5, wherein the image semantic segmentation model is trained by: acquiring a training sample image and a label segmentation result of the training sample image, wherein the training sample image comprises an image in which a face area is subject to the occluder; inputting the training sample image into a deep learning model; determining, based on a target loss function, whether a predicted segmentation result of the training sample image output by the deep learning model matches the label segmentation result or not; and acquiring the image semantic segmentation model by iteratively updating network parameters of the deep learning model until the deep learning model converges in response to the predicted segmentation result not matching the label segmentation result.

Claim 15 is directed to similar limitation and is addressed by the same reasoning/mapping.

See claim 3 of the Patent, - 
“wherein the image semantic segmentation model is trained by: acquiring a training sample image and a label segmentation result of the training sample image, wherein the training sample image comprises an image in which a face area is subject to the occluder; inputting the training sample image into a deep learning model; determining, based on a target loss function, whether a predicted segmentation result of the training sample image output by the deep learning model matches the label segmentation result or not; and acquiring the image semantic segmentation model by iteratively updating network parameters of the deep learning model until the deep learning model converges in response to the predicted segmentation result not matching the label segmentation result.”
7. The method according to claim 4, wherein said generating the target fusion image based on the occlusion mask and the first fusion image comprises: determining the face visible area and the face invisible area in the first fusion image based on the occlusion mask; retaining the virtual special effect in the face visible area of the first fusion image; and acquiring the target fusion image by drawing the occluder on the face invisible area of the first fusion image in a fashion of being placed on a top layer

Claim 16 is directed to similar limitation and is addressed by the same reasoning/mapping.
See claim 10 – (...) retaining the virtual special effect in the face visible area of the first fusion image; and acquiring the second fusion image by drawing the occluder on the face invisible area of the first fusion image in a fashion of being placed on a top layer.
8. The method according to claim 2, wherein said acquiring the first fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result comprises: determining the face part matching the virtual special effect; fitting a target location area in the target face image based on the face key point detection result and the determined face part; and acquiring the first fusion image by fusing the virtual special effect and the target location area of the target face image.

Claim 17 is directed to similar limitation and is addressed by the same reasoning/mapping.

See claim 5 – “said acquiring the first fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result comprises: determining the face part matching the virtual special effect; fitting a target location area in the target face image based on the face key point detection result and the determined face part; and acquiring the first fusion image by fusing the virtual special effect and the target location area of the target face image.”
9. The method according to claim 1, wherein said acquiring the target face image comprises: performing face detection on an acquired image; and acquiring the target face image by cropping a face area based on a face detection result in response to the acquired image comprising a face.

Claim 18 is directed to similar limitation and is addressed by the same reasoning/mapping.
See claim 6 - 6. The method according to claim 1, wherein said acquiring the target face image comprises: performing face detection on an acquired image; and acquiring the target face image by cropping a face area based on a face detection result in response to the acquired image comprising a face.


As mapped above, each and every limitations of the instant dependent claims are covered by the corresponding claims of the patent. Despite some difference in wording and sentence structures, the limitations are met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8-11, 17-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al. (US 2018/0075523) in view of Qian (CN 109960974).
As to claim 1:
Sartori discloses a method for processing image (Abstract)s, comprising: 
acquiring a target face image, (See ¶0042, receives digital image of a human face)
and performing face key point detection on the target face image to acquire a face key point detection result; (See ¶0078, ¶0082, 0095 performing feature detection process to obtain various facial feature points )
determining a face visible area which is not subject to an occluder; (See ¶000082-83, Fig. 7A, Fig, 8A, determining a regions of interest that are possible to apply special effect, i.e. virtual makeup, as shown these regions are visible and not occluded)
and acquiring a target fusion image by fusing a virtual special effect and a face part matched in the target face image based on the face key point detection result, the face visible area  (See ¶0071-0073,  generating a composite image (fusion image) with the virtual special effect (makeup) being applied on top of the base image image, in particular to the visible key points as detected that are subjected to the virtual special effect. See also ¶0077)

Reference Sartori discloses the process as mapped in details above, however does not explicitly disclose determining a face area subjected to an occlude, and the fusing virtual special effect also based on the occluded facial area.

However, Qian, also in a related field of endeavor, discloses in at least Abstract, page 4, last paragraph through first paragraph of page 6,  a facial processing operation in which facial key points are detected and determining whether each key point is shielded by an occlude (See details in discussion of Fig. 6 in page 10), and thus the invention does not apply special effect processing to the key points that are occluded (for example if the user wears sunglasses, the eye area being occluded will no longer be considered for applying special effect).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system for virtual makeup application in Sartori to incorporate Qian’s method for occlusion detection and consideration of occlusions before applying special effect.  Aside from the commonsense not to subject occlusion objects (face mask, eyeglasses) to virtual makeups), Qian makes clear in first paragraph of page 5 that such implementation would be helpful to avoid resource waste due to unnecessary special effect operations on occlusions. 




As to claim 10:
Sartori discloses an electronic device, comprising: a processor; and a memory configured to store at least one computer program (See 0119, 0121, device with processor and memory) including at least one instruction executable by the processor; wherein the at least one instruction, when executed by the processor, causes the processor to perform: 
acquiring a target face image, (See ¶0042, receives digital image of a human face)
and performing face key point detection on the target face image to acquire a face key point detection result; (See ¶0078, ¶0082, 0095 performing feature detection process to obtain various facial feature points )
determining a face visible area which is not subject to an occluder; (See ¶000082-83, Fig. 7A, Fig, 8A, determining a regions of interest that are possible to apply special effect, i.e. virtual makeup, as shown these regions are visible and not occluded)
and acquiring a target fusion image by fusing a virtual special effect and a face part matched in the target face image based on the face key point detection result, the face visible area  (See ¶0071-0073,  generating a composite image (fusion image) with the virtual special effect (makeup) being applied on top of the base image, in particular to the visible key points as detected that are subjected to the virtual special effect. See also ¶0077)

Reference Sartori discloses the process as mapped in details above, however does not explicitly disclose determining a face area subjected to an occlude, and the fusing virtual special effect also based on the occluded facial area.

However, Qian, also in a related field of endeavor, discloses in at least Abstract, page 4, last paragraph through first paragraph of page 6,  a facial processing operation in which facial key points are detected and determining whether each key point is shielded by an occlude (See details in discussion of Fig. 6 in page 10), and thus the invention does not apply special effect processing to the key points that are occluded (for example if the user wears sunglasses, the eye area being occluded will no longer be considered for applying special effect).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system for virtual makeup application in Sartori to incorporate Qian’s method for occlusion detection and consideration of occlusions before applying special effect.  Aside from the commonsense not to subject occlusion objects (face mask, eyeglasses) to virtual makeups), Qian makes clear in first paragraph of page 5 that such implementation would be helpful to avoid resource waste due to unnecessary special effect operations on occlusions. 

As to claim 19:
Sartori discloses a non-transitory computer-readable storage medium storing at least one computer program including at least one instruction, wherein the at least one instruction, when executed by a processor of an electronic device, causes the electronic device to perform (See 0119, 0121, device with processor and memory): 
acquiring a target face image, (See ¶0042, receives digital image of a human face)
and performing face key point detection on the target face image to acquire a face key point detection result; (See ¶0078, ¶0082, 0095 performing feature detection process to obtain various facial feature points )
determining a face visible area which is not subject to an occluder; (See ¶000082-83, Fig. 7A, Fig, 8A, determining a regions of interest that are possible to apply special effect, i.e. virtual makeup, as shown these regions are visible and not occluded)
and acquiring a target fusion image by fusing a virtual special effect and a face part matched in the target face image based on the face key point detection result, the face visible area  (See ¶0071-0073,  generating a composite image (fusion image) with the virtual special effect (makeup) being applied on top of the base image image, in particular to the visible key points as detected that are subjected to the virtual special effect. See also ¶0077)

Reference Sartori discloses the process as mapped in details above, however does not explicitly disclose determining a face area subjected to an occlude, and the fusing virtual special effect also based on the occluded facial area.

However, Qian, also in a related field of endeavor, discloses in at least Abstract, page 4, last paragraph through first paragraph of page 6,  a facial processing operation in which facial key points are detected and determining whether each key point is shielded by an occlude (See details in discussion of Fig. 6 in page 10), and thus the invention does not apply special effect processing to the key points that are occluded (for example if the user wears sunglasses, the eye area being occluded will no longer be considered for applying special effect).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system for virtual makeup application in Sartori to incorporate Qian’s method for occlusion detection and consideration of occlusions before applying special effect.  Aside from the commonsense not to subject occlusion objects (face mask, eyeglasses) to virtual makeups), Qian makes clear in first paragraph of page 5 that such implementation would be helpful to avoid resource waste due to unnecessary special effect operations on occlusions. 



As to claims 2, 11 and 20:
Sartori in view of Qian discloses all limitations of claims 1/10/19, wherein said acquiring the target fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result, the face visible area and the face invisible area comprises: acquiring a first fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result; and generating the target fusion image base on the face visible area, the face invisible area and the first fusion image. (See Sartori, ¶0071-0073,  generating the resulted composite image (fusion image) with the virtual special effect (makeup) being applied on top of the base image image, in particular to the visible key points as detected that are subjected to the virtual special effect. See also ¶0077. And in view of Qian, which detects occlusions and not to apply special effects on occluded areas)


As to claims 8 and 17:
Sartori in view of Qian discloses all limitations of claims 2/11, wherein Sartori further discloses said acquiring the first fusion image by fusing the virtual special effect and the face part matched in the target face image based on the face key point detection result comprises: 

determining the face part matching the virtual special effect; (Fig. 7A-B, ¶0082, determining eye region as target for special effect requested)
 fitting a target location area in the target face image based on the face key point detection result and the determined face part; (See Fig. 7A-B, shapes (e.g., based on one or more masked filters) can be combined to form a makeup image to overlay in a particular region of a face depicted in a base image)
and acquiring the first fusion image by fusing the virtual special effect and the target location area of the target face image. (See ¶0071-0073,  generating a composite image (fusion image) with the virtual special effect (makeup) being applied on top of the base image)


As to claims 9 and 18:
 Sartori in view of Qian discloses all limitations of claims 1/10, wherein said acquiring the target face image comprises: performing face detection on an acquired image (See Sartori, ¶0078, ¶0082, 0095 performing feature detection process to obtain various facial feature points ); and acquiring the target face image by cropping a face area based on a face detection result in response to the acquired image comprising a face. (See Sartori, Fig. 6, a cropped up image of only the face is shown. See also Fig. 7A, a cropped up image of a face area is shown for operation responsive to the detection process)

Claim(s) 4-6 , 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sartori et al. (US 2018/0075523) in view of Qian (CN 109960974) and in view of Han et al. (US 2018/0285630).

As to claims 4/13:
Sartori in view of Qian discloses all limitations of claims 2/11, however is silent on acquiring an occlusion mask of the target face image, wherein the occlusion mask is configured to indicate the face visible area which is not subject to the occluder and the face invisible area which is subject to the occluder in the target face image; and said generating the target fusion image base on the face visible area, the face invisible area and the first fusion image comprises: generating the target fusion image based on the occlusion mask and the first fusion image.

Han in a related field of endeavor discloses in ¶0039, 0056, and 0094 which a masking region for occlusion area, which serve as boundary to indicate which area is occluded and which area is not. And since in view of Qian that takes consideration of occluded area, the composite image is thus generated based on the mask.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that detection of occlusion in facial analysis of Sartori/Qian would include usage of a masking region, since masking is a standard operation in object detection analysis in image processing with known effectiveness.

As to claims 5 and 14:
 Sartori in view of Qian and Han discloses all limitations of claims 4/13, wherein said acquiring the occlusion mask of the target face image comprises: acquiring the face visible area and the face invisible area by semantically segmenting the target face image based on an image semantic segmentation model; and generating the occlusion mask of the target face image, wherein in the occlusion mask, pixels taking a first value are configured to indicate the face visible area, and pixels taking a second value are configured to indicate the face invisible area. (See entire page 9 of Qian, each pixel point is evaluated by a segmentation process with neural network in which non-face point having a probability value close to zero while face point having probability value close to 1, thus a mask of Han can be obtained this way)

As to claims 6 and 15:
Sartori in view of Qian and Han discloses all limitations of claims 5/14, wherein  Qian in pages 9 through 10 discloses the image semantic segmentation model is trained by: acquiring a training sample image and a label segmentation result of the training sample image, wherein the training sample image comprises an image in which a face area is subject to the occluder, inputting the training sample image into a deep learning model; (See descriptions of S500 through S550, obtaining training images and performing detection training of occlusion in supervised learning neural network);
 determining, based on a target loss function, whether a predicted segmentation result of the training sample image output by the deep learning model matches the label segmentation result or not; and acquiring the image semantic segmentation model by iteratively updating network parameters of the deep learning model until the deep learning model converges in response to the predicted segmentation result not matching the label segmentation result. (See S550 through S570’s descriptions, in which based on a loss function, the training process determines whether the results reach a convergence condition. If not, iterations are performed until the convergence condition is met)
Allowable Subject Matter
Claims 3, 12, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The references of record disclose all limitations of the base claims 2 and 11, however do not disclose limitations of claims 3, 7, 12 and 16  namely “retaining the virtual special effect in the face visible area of the first fusion image; and acquiring the target fusion image by drawing the occluder on the face invisible area of the first fusion image in a fashion of being placed on a top layer” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US 2019/0392634) - The present invention provides a real-time face 3D reconstruction system on a mobile device, comprising: a data preprocessing module, a face model iteration module and a 3D rendering module. The data preprocessing module is connected to the face model iteration module and transmits data and/or signals to the face model iteration module, and the face model iteration module is connected to the rendering module and transmits data and/or signals to the rendering module. The present invention also provides a real-time face 3D reconstruction method on a mobile device. The present invention only needs an image acquired by a single camera to reconstruct a face model without any manual calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645